          Case 3:19-cv-08299-WHO Document 62 Filed 03/26/21 Page 1 of 1



 1
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9

10   BONNIE JUE, D.D.S.,                          Case No. 19-cv-08299-WHO
11                           Plaintiff,           ORDER DISMISSING ACTION
                                                  WITH PREJUDICE
12   v.
                                                  Hon. William H. Orrick
13   UNUM GROUP; UNUM LIFE
     INSURANCE COMPANY OF
14   AMERICA; and DOES 1-20,
     inclusive,
15
                             Defendants.
16

17

18            Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
19   matter shall be dismissed in its entirety, with prejudice. Each party is to bear their
20   own attorneys’ fees and costs.
21
              IT IS SO ORDERED.
22

23   DATED: March 25, 2021                 ___________________________________
                                                HON. WILLIAM H. ORRICK
24
                                                UNITED STATES DISTRICT JUDGE
25

26
27

28

     LA #4830-8959-4594 v1                       -1-    ORDER DISMISSING ACTION WITH PREJUDICE
